         Case 2:20-cv-09896-RGK-AS Document 9 Filed 04/22/21 Page 1 of 2 Page ID #:21

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL
   No.           CV 20-09896-RGK (AS)                                  Date    April 22, 2021
   Title         Richard C. Everett v. Parole Board, et. al.,



   Present: The Honorable        Alka Sagar, United States Magistrate Judge
                 Alma Felix                                                 Not reported
                Deputy Clerk                                         Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                     Not present                                         Not present
   Proceedings (In Chambers):                  ORDER TO SHOW CAUSE RE LACK OF
                                               PROSECUTION


       On March 9, 2021, the Court issued an Order dismissing the Complaint in this action with
leave to amend and directed Plaintiff to file a First Amended Complaint no later than thirty days
from the date of the Court’s Order, if he still wished to pursue this action. (Dkt. No. 8). Plaintiff
was “explicitly cautioned that failure to timely file a First Amended Complaint will result in a
recommendation that this action, or portions thereof, be dismissed with prejudice for failure to
prosecute and/or failure to comply with court orders. See Fed. R. Civ. P. 41(b).” Id., at 8.

      To date, Plaintiff has failed to file a First Amended Complaint – which was due on April
9, 2021 - or seek additional time to do. Accordingly, Plaintiff is ORDERED TO SHOW
CAUSE, in writing, no later than May 22, 2021, why this action should not be dismissed with
prejudice for failure to prosecute. This Order will be discharged upon the filing of a First
Amended Complaint that complies with the Court’s previous orders or upon the filing of a
declaration under penalty of perjury stating why Plaintiff is unable to file a First Amended
Complaint. A copy of the Court’s March 9, 2021 Order, (Dkt No. 8), is attached for Plaintiff’s
convenience.

      If Plaintiff no longer wishes to pursue this action, he may request a voluntary dismissal
pursuant to Federal Rule of Civil Procedure 41(a)(1). A notice of dismissal form is attached for




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                Page 1 of 2
         Case 2:20-cv-09896-RGK-AS Document 9 Filed 04/22/21 Page 2 of 2 Page ID #:22

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL
   No.          CV 20-09896-RGK (AS)                                      Date       April 22, 2021
   Title        Richard C. Everett v. Parole Board, et. al.,

Plaintiff’s convenience. Plaintiff is warned that a failure to timely respond to this Order will
result in a recommendation that this action be dismissed with prejudice under Federal Rule of
Civil Procedure 41(b) for failure to prosecute and obey court orders.

         IT IS SO ORDERED.

cc:      R. Gary Klausner, United States District Judge


                                                                                 0       :    00
                                                   Initials of Preparer                AF




CV-90 (06/04)                           CIVIL MINUTES - GENERAL                                       Page 2 of 2
